Exhibit 10.1


directorpicutrea01.jpg [directorpicutrea01.jpg]
Our compensation and benefit program is designed to compensate our non-employee
directors fairly for work required for a company of our size and scope, and
align their interests with the long-term interests of our shareholders. Director
compensation reflects our desire to attract, retain and use the expertise of
highly qualified people serving on the Company’s Board of Directors. The
Compensation and Human Resources Committee reviews the compensation level of our
non-employee directors on an annual basis and makes recommendations to the Board
of Directors.
The Company uses annual retainers, equity-based compensation, expense
reimbursement and other forms of compensation, as appropriate, to attract and
retain non-employee directors.
Cash Compensation
Non-employee directors receive an annual cash retainer of $125,000. We pay an
additional annual cash retainer of $300,000 to the Chair of the Board, an
additional annual cash retainer of $25,000 to the Chair of the Audit Committee,
and additional annual cash retainers of $20,000 to the Chair of the Compensation
and Human Resources Committee, the Chair of the Nominating and Corporate
Governance Committee and the Chair of the Public Policy Strategies and
Responsibility Committee.
Cash retainers are payable on a quarterly basis in arrears on the first business
day following the end of each fiscal quarter, and subject to pro-rata adjustment
if the director did not serve the entire quarter. Directors may elect to receive
deferred stock units (“DSUs”) or common stock (if the director has met the stock
ownership guidelines) in lieu of their cash compensation or may defer receipt of
their cash compensation to a later date pursuant to the Directors' Compensation
Deferral Plan ("Director Deferral Plan").
Equity-Based Compensation
Non-employee directors receive annual grants of DSUs under the 2011 Stock
Incentive Plan, as amended, having an annual aggregate fair value of $175,000,
subject to rounding adjustments described below. The grants are issued quarterly
in arrears on the first business day following the end of each fiscal quarter
and prorated if the director did not serve the entire quarter. The number of
DSUs granted is determined by dividing $43,750 (the quarterly value of the
annual equity award) by the closing stock price on the grant date, rounded up to
the nearest share.
The DSUs immediately vest upon grant and must be retained until completion of
the director’s service on the Board of Directors. Upon completion of service,
the DSUs convert into an equal number of shares of the Company’s common stock. A
director may defer receipt of the shares for up to ten years after completion of
service pursuant to the Director Deferral Plan. Non-employee directors who have
met their stock ownership requirement may elect to receive common stock in lieu
of DSUs and/or in-service distributions on pre-selected dates.




Effective October 1, 2016



--------------------------------------------------------------------------------

Exhibit 10.1


If a director elects to convert his or her cash compensation into DSUs, such
conversion grants are made on the day the eligible cash compensation becomes
payable to the director and immediately vest upon grant. The director receives
the number of DSUs equal to the cash compensation foregone, divided by the
closing price of our common stock on the date of grant, rounded up to the
nearest share. A director may only elect to receive common stock if he or she
has met the stock ownership guidelines.
The Company pays dividend equivalents in the form of additional DSUs on all
outstanding DSUs. Dividend equivalents are paid at the same rate and at the same
time that dividends are paid to Company shareholders and are subject to the same
vesting conditions as the underlying grant.
Director Deferral Plan
Under the Director Deferral Plan, subject to compliance with applicable laws,
non-employee directors may elect annually to defer receipt of all or a
percentage of their compensation. Amounts deferred are credited to a bookkeeping
account maintained for each director participant that uses a collection of
unaffiliated mutual funds as measuring investments. Subject to certain
additional rules set forth in the Director Deferral Plan, a participating
director may elect to receive the distribution in one of the following ways:
•
a series of five or ten annual installments following the completion of his or
her service on the Board of Directors;

•
a delayed lump sum following either the fifth or tenth anniversary of the
completion of his or her service on the Board of Directors;

•
for cash deferrals, an immediate lump sum upon the completion of his or her
service on the Board of Directors; or

•
pre-selected amounts to be distributed on pre-selected dates while the director
remains a member of the Board of Directors.

The Director Deferral Plan does not provide for matching contributions by the
Company, but our Board of Directors may determine, in its discretion, to
supplement the accounts of participating directors with additional amounts.
Other Compensation
We reimburse directors for any out-of-pocket expenses incurred in connection
with service as a director. We also provide health care coverage to directors
but only if the director is not eligible for coverage under another group health
care benefit program. Health care coverage is provided generally on the same
terms and conditions as current employees. Upon retirement from the Board of
Directors, directors may continue to obtain health care coverage under benefit
continuation coverage, and after the lapse of such coverage, under the Company’s
post-employment medical plan for up to a total of 96 months if they are
otherwise eligible.
The Company maintains a program through which it will match up to $15,000 of
charitable donations made by each director for each calendar year. The directors
do not receive any financial benefit from this program because the charitable
income tax deductions accrue solely to the Company. Donations under the program
may not be made to family trusts, partnerships or similar organizations.






Effective October 1, 2016

